Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Steven Douglas at 571-272-4885 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.

Specification
The disclosure is objected to because of the following informalities: 
Applicant has both embedded the Abstract into the specification and has included the Abstract on a separate page which is improper;  the Office respectfully request that Applicant file a substitute specification without the Abstract embedded therein.  Furthermore, Applicant has included a claims section immediately at the end of the specification on the last page which is also improper and should be avoided  (i.e. the claims should begin on separate page and not on the same page as the last page of the specification).
Appropriate correction is required.



Claim Rejections - 35 USC § 112
Claims 1-3 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Note the format of the claims in the patent(s) cited.
As, for example, in regard to claim 1, Applicant’s repeated use of alternative language (i.e. “or) in lines 5, 8, 11 and 14 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained; the use of such language should be avoided.  Also in regard to claim 1, Applicant’s repeated use of vague language such as “can be” in lines 4, 5, 8, 10 and 13 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained; the use of such language should be avoided.  Also in regard to claim 1, clear and consistent antecedent basis between the “anchor element” (lines 6 and 9) and the “hooking element” (lines 7 and 12) should be defines since there exists confusion as to whether there are more than one anchor and hooking elements;  the Office suggests amending the claim to essentially move the wherein clause in lines 6 and 7 to the end of the claim since there clearly is only a single anchor and hooking element from reading the specification.
In regard to claim 2, clear and proper antecedent basis for the “eye clasp” (line 2) should be defined.
In regard to claim 3, clear and proper antecedent basis for the “eye clasp” (line 2) should be defined.
In regard to claim 4, clear and proper antecedent basis for the “eye clasp” (line 3-6, 8 and 10) should be defined.
Also in regard to claim 4, Applicant’s repeated use of alternative language (i.e. “or) in lines 3, 4 and 7 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained; the use of such language should be avoided.
Also in regard to claim 4, Applicant’s repeated use of vague language such as “can be” in lines 4, 5, 6 and 8 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained; the use of such language should be avoided.  
Also in regard to claim 4, Applicant’s repeated reference to claim 1 in lines 9 and 11 is improper and should be avoided.

Applicant is respectfully requested to review the entire set of claims (especially claim 5) for other occurrences of indefinite language since the above listing is merely exemplary and not exhaustive of all such occurrences.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luetteke (US 2,014,478).
The Luetteke reference discloses a restraining device (Figure 1) for a child’s bed 26 comprising a strip (10,23) with a quick release mechanism 14, an anchoring element 12 and a hooking element 19, as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Wagner et al., Sharp et al., McGann, Calhoun et al., Guimond et al., and Rosenthal references pertain to various restraint devices with similarities to that of Applicant’s. 

Claims 2-6 appear they would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale


The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  For the applicant’s convenience, the examiner has included a template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner). 

________________________________________________________________________
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name: Steven O. Douglas

Art Unit: 3649

      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 

Email Address: 


________________________________________________________________________

Applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the acceptance of claims for allowance.  While the advice is not required, it is encouraged in order to best protect the applicant's interests.  Please note that the suggestion of seeking representation does not necessarily conclude that patentability of the present invention is inevitable.

/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649